UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
LUZ MARIA SANCHEZ,
                                    Plaintiff,                    18 CIVIL 12102 (PGG) (DCF)

                 -against-                                               JUDGMENT
COMMISSIONER OF SOCIAL SECURITY,
                                    Defendant.
--------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

set forth in the Court’s Order dated March 20, 2020, Judge Freeman’s R & R is adopted in its

entirety; Plaintiff’s motion for judgment on the pleadings is granted to the extent that this case is

remanded for further proceedings, as set forth below and in the R & R (Dkt. No. 74);

Defendant’s cross-motion for judgment on the pleadings is denied; the case is remanded to the

Commissioner of Social Security for further proceedings.

On remand, the ALJ is

    (1) to conduct a thorough review of the medical record of Plaintiff’s treatment at the All Med
        and Damian clinics, taking in to account, the totality of the findings and prescriptions
        reported in Plaintiff’s treatment notes – including, but not limited to, any findings related to
        Plaintiff’s degenerative/chronic back conditions and Plaintiff’s obesity, and her medications
        for pain management – that may be material to her exertional impairments;


    (2) to seek clarification of any handwritten treatment notes regarding Plaintiff’s physical
        conditions that the ALJ finds illegible and that may be material to an assessment of
        the extent of her exertional impairments;

    (3) to solicit a functional assessment, particularly with respect to Plaintiff’s ability to stand, walk,
        and lift, from Dr. Rodriguez Ospina, or from one of the other physicians who treated Plaintiff
        regularly, during the relevant period, for her physical impairments;


    (4) to reassess Plaintiff’s subjective complaints with respect to her pain and resulting physical
        limitations, in accordance with the factors set out in 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii), and
        in light of the totality of the medical record; and
(5) to reconsider Plaintiff’s RFC, consistent with the above; and

(6) if necessary, to recall the VE for additional testimony to evaluate whether Plaintiff’s
    reassessed RFC would preclude employment for Plaintiff during the relevant time period.




Dated: New York, New York
       March 25, 2020



                                                                RUBY J. KRAJICK
                                                             _________________________
                                                                   Clerk of Court
                                                       BY:
                                                             _________________________
                                                                   Deputy Clerk
